Detailed Action
This is the first office action on the merits for US application number 17/094,306.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species c), Figs. 12-16, in the reply filed on October 31, 2022 is acknowledged, which indicated that claims 1-20 read on the elected species.

Information Disclosure Statement
The disclosure is objected to because of the following informalities: The information disclosure statement filed September 9, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A copy of JP 2001510703 has not been received.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channel includes a plurality of gaps of claim 5, the channel and rails may include a series of interrupted channels and rails though which elongate member of the body portions is configured to pass through of claim 6, the vertebral spacer and the lateral spacer are ramped at different angles providing different degrees of lordosis of claim 10, the vertebral spacer and the lateral spacer are secured between vertebral bodies by a plate system for a vertebral spacer having a translation member, an actuation member, and an elongate member extending from a longitudinal side surface of the body portion; and a lateral spacer of claim 11, the plate system includes brackets, bone screws, and blocking screws of claim 14, the channel includes a plurality of gaps of claim 15, the channel and rails may include a series of interrupted channels and rails though which elongate member of the body portions is configured to pass through of claim 16, and the vertebral spacer and the lateral spacer are ramped at different angles providing different degrees of lordosis of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 and 11 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “spacer system[[,]] comprising:”.  
Claim 11 line 1 should read “spacer system[[,]] comprising:”.  
Claim 1 line 9 should read “configured to mate with the elongate member;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recites/recite the limitation "the height of the vertebral spacer" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a height of the vertebral spacer”.
Regarding claim 6, the phrase "may includes" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). As there are not such structures shown, Examiner is interpreting this as referring to channel and rails that do not require the limitations following “may includes”. 
Claim(s) 11 recites/recite the limitation "the height of the vertebral spacer" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a height of the vertebral spacer”.
Regarding claim 16, the phrase "may includes" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). As there are not such structures shown, Examiner is interpreting this as referring to channel and rails that do not require the limitations following “may includes”. 
Claim(s) 2-5, 7-10, 12-15, and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 provides only optional claim limitations and therefore does not further limit over claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 provides only optional claim limitations and therefore does not further limit over claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Emerick et al. (US 2015/0182346, hereinafter “Emerick”).
As to claim 1, Emerick discloses a vertebral spacer system (100, Figs. 1-14) comprising: a vertebral spacer (120, 110, 140) having a body portion (120), a first endplate (129), a second endplate (181), a translation member (110), and an actuation member (140), wherein the translation member and the actuation member cooperate to move the first and second endplates away from one another (¶88), thereby increasing a height of the vertebral spacer (¶88); wherein the vertebral spacer includes an elongate member (146s) extending from a longitudinal side surface of the body portion (Figs. 1, 2, and 5-9); and a lateral spacer (130, 131, Figs. 1, 2, and 10-12) having a leading end (Figs. 1, 2, and 10-12) and a trailing end (Figs. 1, 2, and 10-12) and a channel (148) capable of mating with the elongate member (Fig. 1, ¶s 79 and 88). 
As to claim 2, Emerick discloses that the elongate member is a T- shaped cross section (Fig. 1) that extends a portion of the longitudinal side surface (Figs. 1, 2, and 5-9). 
As to claims 3 and 6, Emerick discloses that the channel of the lateral spacer may include one or more rails (portion of 134/134 above and below opening of 148 in Figs. 1, 2, 10, and 12). 
As to claim 4, Emerick discloses that the channel may terminate at a gap (show at the left end in Figs. 10 and 11) which extends in a superior-inferior direction (Figs. 10 and 11).
As to claim 7, Emerick discloses that the elongate member, channel and rails of the lateral spacer form a tongue and groove joint (Fig. 1, ¶88). 
As to claim 8, Emerick discloses that the lateral spacer includes a cavity (137s) capable of use for receiving bone graft (Figs. 2 and 11, ¶83). 
As to claim 10, Emerick discloses that the vertebral spacer and the lateral spacer are ramped at different angles providing different degrees of lordosis (Fig. 1, ¶75).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emerick in view of Randall et al. (US 2005/0240267, hereinafter “Randall”).
As to claim 5, Emerick discloses the invention of claim 3. 
Emerick is silent to the channel includes a plurality of gaps. 
Randall teaches a similar vertebral spacer system (Figs. 1-2) comprising: a vertebral spacer (40, Fig. 1) having a body portion (Figs. 1-2), a first endplate (14), and a second endplate (16); wherein the vertebral spacer includes an elongate member (portions above and below 34 and 45 as shown in Fig. 1, Fig. 1) extending from a longitudinal side surface of the body portion (Fig. 1); and a lateral spacer (30, 50, Figs. 1-2) having a channel (openings above and below 34 and 45 as shown in Fig. 1, Figs. 1-2) capable of mating with the elongate member (Figs. 1-2, ¶63); wherein the elongate member-channel connection includes a plurality of gaps (Figs. 1-2) and connectors (60, 70). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify body portion, elongate member, lateral spacer, and channel as disclosed by Emerick to have a plurality of gaps and connectors taught by Randall in order to provide to provide maximum resistance to a force applied perpendicular to the elongate member-channel connection tending to separate the segments and provide the implant with increased strength in bending as compared to a multipiece implant without pins. a known wedge shape (Randall ¶65) for use in intervertebral fusion (Randall abstract). 

As to claim 10, Emerick discloses the invention of claim 1 as well as the lateral spacer portions being angled and the vertebral spacer having parallel endplates (¶75).
Emerick is silent to the vertebral spacer and the lateral spacer may form a continuous angled and ramped surface. 
Randall teaches a similar vertebral spacer system (Fig. 6A) comprising: a vertebral spacer (central portion as shown in Fig. 6A, i.e. portion corresponding to 40 as shown in the alternate embodiment of Fig. 1) having a body portion (Fig. 6A), a first endplate (140), and a second endplate (160); wherein the vertebral spacer includes an elongate member (Fig. 6A, i.e. portions above and below 34 and 45 as shown in the alternate embodiment of Fig. 1) extending from a longitudinal side surface of the body portion (Fig. 6A); and a lateral spacer (left and right portions as shown in Fig. 6A, i.e. portions corresponding to 30 and 50 as shown in the alternate embodiment of Fig. 1) having a channel (Fig. 6A, i.e. openings above and below 34 and 45 as shown in the alternate embodiment of Fig. 1) capable of mating with the elongate member (Fig. 6A, as described in ¶63 for the alternate embodiment of Fig. 1); wherein the vertebral spacer and the lateral spacer may form a continuous angled and ramped surface (Fig. 6A). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify first and second endplates and the top and bottom surfaces of the lateral spacers as disclosed by Emerick to form a continuous angled and ramped surface as taught by Randall in order to provide a known wedge shape (Randall Fig. 6A, ¶75) for use in intervertebral fusion (Randall abstract). 

Claim(s) 11-13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baynham et al. (US 2007/0270968, hereinafter “Baynham”) in view of Emerick.
As to claims 11-13, 16-18, and 20, Baynham discloses a vertebral spacer system (Figs. 4-6) comprising: a vertebral spacer (Figs. 4-6) having a body portion (11, 13), a first endplate (12), a second endplate (14), a translation member (42), and an actuation member (67), wherein the translation member and the actuation member cooperate to move the first and second endplates away from one another (Figs. 4-6, ¶30), thereby increasing the height of the vertebral spacer (Figs. 4-6, ¶30); wherein the vertebral spacer and the lateral spacer are secured between vertebral bodies by a plate system (70, 71, 76, 77, 78, 79).
Baynham is silent to the vertebral spacer includes an elongate member extending from a longitudinal side surface of the body portion; and a lateral spacer having a leading end and a trailing end and a channel configured to mate with the elongate member. As to claim 12, Baynham is silent to the elongate member is a T- shaped cross section that extends a portion of the longitudinal side surface. As to claims 13 and 16, Baynham is silent to the channel of the lateral spacer may include one or more rails. As to claim 17, Baynham is silent to the elongate member, channel and rails of the lateral spacer form a tongue and groove joint. As to claim 18, Baynham is silent to the lateral spacer includes a cavity for receiving bone graft. As to claim 20, Baynham is silent to the vertebral spacer and the lateral spacer are ramped at different angles providing different degrees of lordosis. 
Emerick teaches a similar vertebral spacer system (100, Figs. 1-14) comprising: a vertebral spacer (120, 110, 140) having a body portion (120), a first endplate (129), a second endplate (181), a translation member (110), and an actuation member (140), wherein the translation member and the actuation member cooperate to move the first and second endplates away from one another (¶88), thereby increasing a height of the vertebral spacer (¶88); wherein the vertebral spacer includes an elongate member (146s) extending from a longitudinal side surface of the body portion (Figs. 1, 2, and 5-9); and a lateral spacer (130, 131, Figs. 1, 2, and 10-12) having a leading end (Figs. 1, 2, and 10-12) and a trailing end (Figs. 1, 2, and 10-12) and a channel (148) capable of mating with the elongate member (Fig. 1, ¶s 79 and 88). As to claim 12, Emerick teaches that the elongate member is a T- shaped cross section (Fig. 1) that extends a portion of the longitudinal side surface (Figs. 1, 2, and 5-9). As to claims 13 and 16, Emerick teaches that the channel of the lateral spacer may include one or more rails (portion of 134/134 above and below opening of 148 in Figs. 1, 2, 10, and 12). As to claim 17, Emerick teaches that the elongate member, channel and rails of the lateral spacer form a tongue and groove joint (Fig. 1, ¶88). As to claim 18, Emerick teaches that the lateral spacer includes a cavity (137s) capable of use for receiving bone graft (Figs. 2 and 11, ¶83). As to claim 20, Emerick discloses that the vertebral spacer and the lateral spacer are ramped at different angles providing different degrees of lordosis (Fig. 1, ¶75). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify body portion and system as disclosed by Baynham to include an elongate member extending from a longitudinal side surface of the body portion and a lateral spacer a channel to mate with the elongate member wherein the as taught by Emerick in order to provide a horizontal tissue spacer (Emerick ¶73) with modular lateral members that allow the surgeon to mix and match various shaped and configured lateral members (Emerick ¶74) to provide an appropriate fit for specific patient anatomy. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baynham and Emerick in view of Suh (US 20100292737).
As to claim 14, the combination of Baynham and Emerick discloses the invention of claim 11 as well as the plate system includes brackets (70, 71) and bone screws (76, 77, 78, 79).
The combination of Baynham and Emerick is silent to the plate system including blocking screws. 
Suh teaches a similar a vertebral spacer system (Figs. 1-3, ¶15) comprising: securement of vertebral bodies by a plate system (Figs. 1-3, ¶15), wherein the plate system includes brackets (right portion of 12 as shown in Fig. 1), bone screws (16s), and blocking screws (14s, Figs. 1-3). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the plate system as disclosed by the combination of Baynham and Emerick by adding blocking screws and corresponding openings in the brackets as taught by Suh in order to preventing the bone screws from disengaging or "backing out" from the plate system (Suh ¶21). 

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baynham and Emerick in view of Randall et al. (US 2005/0240267, hereinafter “Randall”).
As to claim 15, the combination of Baynham and Emerick discloses the invention of claim 13. 
The combination of Baynham and Emerick is silent to the channel includes a plurality of gaps. 
Randall teaches a similar vertebral spacer system (Figs. 1-2) comprising: a vertebral spacer (40, Fig. 1) having a body portion (Figs. 1-2), a first endplate (14), and a second endplate (16); wherein the vertebral spacer includes an elongate member (portions above and below 34 and 45 as shown in Fig. 1, Fig. 1) extending from a longitudinal side surface of the body portion (Fig. 1); and a lateral spacer (30, 50, Figs. 1-2) having a channel (openings above and below 34 and 45 as shown in Fig. 1, Figs. 1-2) capable of mating with the elongate member (Figs. 1-2, ¶63); wherein the elongate member-channel connection includes a plurality of gaps (Figs. 1-2) and connectors (60, 70). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify body portion, elongate member, lateral spacer, and channel as disclosed by the combination of Baynham and Emerick to have a plurality of gaps and connectors taught by Randall in order to provide to provide maximum resistance to a force applied perpendicular to the elongate member-channel connection tending to separate the segments and provide the implant with increased strength in bending as compared to a multipiece implant without pins. a known wedge shape (Randall ¶65) for use in intervertebral fusion (Randall abstract). 

As to claim 19, the combination of Baynham and Emerick discloses the invention of claim 11 as well as the lateral spacer portions being angled and the vertebral spacer having parallel endplates (¶75).
The combination of Baynham and Emerick is silent to the vertebral spacer and the lateral spacer may form a continuous angled and ramped surface. 
Randall teaches a similar vertebral spacer system (Fig. 6A) comprising: a vertebral spacer (central portion as shown in Fig. 6A, i.e. portion corresponding to 40 as shown in the alternate embodiment of Fig. 1) having a body portion (Fig. 6A), a first endplate (120), and a second endplate (160); wherein the vertebral spacer includes an elongate member (Fig. 6A, i.e. portions above and below 34 and 45 as shown in the alternate embodiment of Fig. 1) extending from a longitudinal side surface of the body portion (Fig. 6A); and a lateral spacer (left and right portions as shown in Fig. 6A, i.e. portions corresponding to 30 and 50 as shown in the alternate embodiment of Fig. 1) having a channel (Fig. 6A, i.e. openings above and below 34 and 45 as shown in the alternate embodiment of Fig. 1) capable of mating with the elongate member (Fig. 6A, as described in ¶63 for the alternate embodiment of Fig. 1); wherein the vertebral spacer and the lateral spacer may form a continuous angled and ramped surface (Fig. 6A). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify first and second endplates and the top and bottom surfaces of the lateral spacers as disclosed by the combination of Baynham and Emerick to form a continuous angled and ramped surface as taught by Randall in order to provide a known wedge shape (Randall Fig. 6A, ¶75) for use in intervertebral fusion (Randall abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775